Citation Nr: 0942850	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-39 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a hiatal 
hernia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1. By an April 1991 rating decision, the RO denied a claim of 
service connection for hiatal hernia.

2. Evidence received since the April 1991 decision relates to 
an unestablished fact necessary to substantiate the claim of 
service connection and it raises a reasonable possibility of 
substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  An April 1991 rating decision, which denied the Veteran's 
claim of service connection for hiatal hernia is final.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 3.104, 19.129, 
19.192 (1990).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a hiatal 
hernia has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2007 statement, the Veteran contends that his 
symptoms of heartburn, manifest by either a hiatal hernia or 
gastroesophageal reflux disease (GERD), began in service.  
Specifically, he attributes his claimed disability to an in-
service training incident in which, when using explosives to 
remove a tree trunk and destroy roads, the Veteran fell on a 
foreign object, which in turn caused abdominal pain.  
Further, the Veteran contends that he did not report the 
injury because he thought the pain would go away.  In a 
May 2007 statement, the Veteran contends that he had 
heartburn in service at times so bad that his "dinner would 
sometimes come back up while [he] was sleeping."  Thus, the 
Veteran contends that service connection is warranted for a 
hiatal hernia and GERD.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

If chronicity of disease or injury in service is not shown, 
or is legitimately questioned, then a showing of continuity 
of symptomatology following service is required to support 
the claim.  When, however, the disease is shown as chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

In November 1990, the Veteran filed a claim of, inter alia, 
service connection for hiatal hernia, claimed as heartburn.  
That claim was denied in an April 1991 rating decision by the 
RO in Chicago, Illinois.  The Veteran did not appeal that 
decision; thus, the decision is final.  38 C.F.R. § 3.104, 
19.129, 19.192 (1990).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, new evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not merely cumulative of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

Even though the RO reopened and re-adjudicated the underlying 
claim in February 2008, the Board must first determine 
whether new and material evidence has been presented before 
it can reopen a claim to re-adjudicate the issue on the 
merits.  The issue of reopening a claim goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  In other words, the Board is required to 
first consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the April 1991 RO decision.  For purposes of the new 
and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the April 1991 decision 
included:  medical treatment records from Edgewater Hospital 
dated from November 1974 to January 1975; medical treatment 
records from Consultants in Neurology dated in October 1990; 
medical treatment records from Northwest Community Hospital 
dated in March 1990; and statements from the Veteran. 

In denying the claim in April 1991, the RO found that the 
evidence of record did not show an in-service injury or 
disease.  Consequently, in order for the claim to be 
reopened, new and material evidence must be received that 
pertains to the in-service injury or disease element of a 
service connection claim.

New evidence added to the record since the April 1991 
decision includes:  medical treatment records from the Tomah 
VAMC dated from June 2000 to January 2008; medical treatment 
records from Medical Associates of Brevard dated from 
November 2002 to February 2006; medical treatment records 
from Gundersen Lutheran Medical Center dated from October 
1993 to January 2007; medical treatment records from 
Melbourne Internal Medicine Association dated from March 2003 
to December 2004; medical treatment records from Osler 
Medical dated from January 2002 to February 2006; a list of 
prescriptions from Walgreen's Pharmacy; and statements from 
the Veteran and his representative.

A review of the new evidence reveals that, in a January 2007 
statement, the Veteran indicates that he consistently 
experienced heartburn since discharge from active military 
service.  In addition, a January 2004 treatment record from 
Osler Medical indicates a diagnosis of GERD and a January 
2008 treatment record from the Tomah VAMC also indicates a 
diagnosis of GERD.

The Board finds that the January 2007 statement by the 
Veteran, combined with the January 2004 treatment record from 
Osler Medical and the January 2008 treatment record from the 
Tomah VAMC, constitute new and material evidence.  The 
evidence is new because the evidence was not previously 
before VA decision makers.  It is also material because it is 
supporting evidence of the in-service injury or disease 
element of a service connection claim-the absence of which 
was the reason the claim was denied in the April 1991 
decision.  The January 2007 statement by the Veteran, in the 
absence of service records, is evidence of continuity of 
symptomatology, particularly when combined with the medical 
evidence of treatment.  Thus, the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim of service connection is reopened with 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Board will address the 
Veteran's underlying claim of service connection in the 
remand section below.


ORDER

The Veteran's claim of service connection for a hiatal hernia 
is reopened; to this limited extent, the appeal of this issue 
is granted.


REMAND

A review of the evidence of record reveals that, with his 
January 2007 petition to reopen his claim, the Veteran 
included a letter from the Social Security Administration 
(SSA) that indicates the Veteran is in receipt of SSA 
benefits.  In addition, research undertaken by the RO 
indicates that the Veteran began receiving SSA disability 
benefits in May 1990.  

As records associated with the Veteran's SSA determination 
could be relevant to the claim on appeal, any available 
medical or other records associated with the Veteran's award 
of SSA disability benefits should be obtained and associated 
with the Veteran's claims file.  The Board notes that once VA 
is put on notice that the Veteran has been granted SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, it should be pointed out that the RO has 
expanded the claim to include GERD.  Such an approach is 
consistent with the holding in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which requires VA to consider all diagnosed 
disabilities associated with the symptom complex claimed by 
the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration (SSA) all of the medical 
records upon which any decision 
concerning the Veteran's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2009) regarding requesting 
records from Federal facilities must be 
followed.)  All records and/or responses 
received should be associated with the 
claims file.

2.  Obtain the Veteran's VA treatment 
records pertinent to GERD or hiatal 
hernia treatment from the Tomah VAMC 
prepared since January 2008, and any 
other medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for GERD and hiatal hernia.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


